DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claims 1-14 are pending in this office action and presented for examination. Claims 1-6, 8, and 11-12 are newly amended by the response received November 15, 2022.

Claim Objections
Claim 14 is objected to because of the following informalities.  Appropriate correction is required.
Claim 14 appears to end in two periods. (See the period in claim 14, line 13, and the period in claim 14, line 14.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the construction instruction, when executed, by the microprocessor modifying the modifies a current value of the signature of the basic block in a predetermined manner to obtain a new constructed value of the signature associated with the basic block” in lines 13-17. However, it is indefinite as to whether the limitation is intended to convey that that the construction instruction is by the microprocessor, or whether the limitation is intended to convey that that the execution is by the microprocessor. For the purposes of this office action, Examiner is taking the latter possibility to be the case (at least in part in view of, for example, claim 1, lines 9-13).
Claims 3-13 are rejected for failing to alleviate the rejection of claim 2 above. 

Claim 4 recites the limitation “an anticipated value for the signature of a basic block being equal to the last constructed value of the signature when only the construction instructions associated with the instructions to be protected in the basic block are executed by the microprocessor” in lines 9-12. However, it is indefinite as to whether the limitation is conveying that the anticipated value will not be equal to the last constructed value when the instructions to be protected in the basic block are also executed by the microprocessor. 

Claim 6 recites the limitation “the reporting of a third fault” in line 16. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 7 is rejected for failing to alleviate the rejection of claim 6 above.

Allowable Subject Matter
Claim 1 is allowed.

Claims 2-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and objection set forth in this Office action. 

The following is a statement of reasons for the indication of allowable subject matter. Zumkehr et al. is the closest prior art reference (see the pertinent prior art section on page 26 of the office action dated October 8, 2021, for what Zumkehr et al. discloses and its relevance to the claims). However, the prior art of record (in particular, the prior art previously cited across pages 26-27 of the office action mailed October 8, 2021, wherein relevance was explained), alone or in combination, fails to disclose or render obvious the limitation “each basic block is associated with a signature and includes instructions to be protected, each of the instructions to be protected being one of immediately preceded and followed by a construction instruction, the construction instruction, when executed, by the microprocessor modifies a current value of the signature of the basic block in a predetermined manner to obtain a new constructed value of the signature associated with the basic block, each subsequent basic block which, during execution of the machine code, is executed after a preceding basic block furthermore includes a comparison instruction set which: triggers a comparison of a last constructed value of the signature associated with the preceding basic block with an expected value of the signature determined during generation of the machine code and, only if the last constructed and the expected values of the signature do not correspond, triggers reporting of a first fault during the execution of the machine code and, otherwise, inhibits the reporting of the first fault … each word of the machine code which includes at least part of one of the instructions to be protected also includes one of said construction instructions, and preventing the microprocessor from loading into the queue one of the instructions to be protected without at the same time loading a construction instruction that, when executed, modifies the current value of the signature associated with the basic block” in the context of and in combination with the remaining limitations of claim 2.

Examiner notes that attempts were made on November 21, 2022, to contact Applicant’s representatives to discuss an Examiner’s Amendment via the phone number listed on page 12 of the remarks, but Examiner was unable to reach Applicant’s representatives or their voicemail. 

Response to Arguments
Applicant on page 11 argues: “Claims 2-13 are objected to as having informalities. Claims 2 and 11 are amended as suggested in the Office Action.”
In view of the aforementioned amendments, the previously presented objections to the claims are withdrawn.

Applicant on page 11 argues: ‘Claims 1-14 are amended. Claim 1 was found not to precisely define the "metes and bounds" of the language found in lines 8-12. Claim 1 is amended to clarify that the construction instruction, when executed, modifies a current value of the signature associated with the basic block in a predetermined manner to obtain a new constructed value of the signature associated with the basic block. Applicant refers the Examiner to [00136] of the specification in support for this change where execution of the construction instruction makes it possible to modify the value of the signature creating a new value of the signature.’
In view of the aforementioned amendment, the associated previously presented indefinite rejection is withdrawn.

Applicant on page 11 argues: ‘Claim 1 is also rejected based upon there being two "triggers" operations. The second of these is deleted and Claim 1 now recites one "triggers" operations.’
In view of the aforementioned amendment, the associated previously presented indefinite rejection is withdrawn.

Applicant on page 11 argues: ‘Lastly, Claim 1 was rejected based upon "the constructed and expected values" regarding antecedent basis. Claim 1 is modified to recite a last constructed value of the signature which provides antecedent basis for the last constructed and expected values recited after the "triggers" operation. Applicant respectfully submits that appropriate antecedent basis is provided in the claim for the constructed value.’
 In view of the aforementioned amendment, the associated previously presented indefinite rejection is withdrawn.

Applicant on page 12 argues: ‘Claim 2 is amended in a similar fashion to Claim 1 regarding the construction instruction. The language regarding the value of the signature being constructed is deleted and the amended language clarifies that the construction instruction, when executed, modifies a current value of the signature of the basic block to obtain a new constructed value of the signature. Claim 2 is also amended to recite "during execution of the machine code" and the language regarding the value of the signature block is clarified to recite a current value of the signature of the basic block and a last constructed value of the signature.’ 
In view of the aforementioned amendments, the associated previously presented indefinite rejections are withdrawn.

Applicant on page 12 argues: “Claim 4 is amended to refer to the last constructed value which is combined with an anticipated value in order to obtain a new last value constructed value for the signature of the first preceding basic block.”
In view of the aforementioned amendment, the associated previously presented indefinite rejection is withdrawn.

Applicant on page 12 argues: “Applicant respectfully submits that the pending claims are in compliance with § 112(b) and withdrawal of the rejection on this ground is respectfully requested.”
Most associated previously pending rejections of the claims under 35 U.S.C. §112(b) are withdrawn in view of the amendments to the claims. However, two previously presented rejections under 35 U.S.C. §112(b) remain applicable (and do not appear to be addressed by amendment or argument), and in one case the amendments to the claims appear to introduce additional indefinite subject matter — see the Claim Rejections - 35 USC § 112 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182